Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the application filed on October 31, 2020. Claims 1-20 are pending. Claims 1-20 represent SYSTEMS AND METHODS FOR SELF-LEARNING ARTIFICIAL INTELLIGENCE OF THINGS (AIOT) DEVICES AND SERVICES.
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-5, drawn to learning system for predicting a service event for an industrial asset from sensor data…
II.    Claims 6-13, drawn to providing power savings in an artificial intelligence of things device…
III.    Claim 14, drawn to self-learning distribution cloud-based system for monitoring or prediction a service event for an industrial asset…
IV.    Claims 15-19, drawn to monitoring or prediction a service event for an industrial asset using an artificial intelligence of things device…

V.    Claim 20, drawn to monitoring or predicting a service event for an industrial asset using an artificial intelligence of things device without the need for historical data…
The inventions are distinct, each from the other because of the following reasons:
Inventions I-V are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I and II has separate utility such as a method streaming platform reader and a data transaction processing system. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require searching for a self-learning system for predicting a service event and the feature of “determination that the anomaly is a false positive, retraining the machine learning inference engine based at least in part on the classification or false positive determination by the 5technician.”
Group II would require searching for a method of providing power savings in an artificial intelligence of things device.
Group III would require searching for a self-learning distributed cloud-based system for monitoring or predicting a service event for an industrial asset.
Group IV would require searching for a method of monitoring of predicting a service event for an industrial asset using an artificial intelligence of things device being in communication with a cloud-based processor.
Group V would require searching for a method of monitoring or predicting a service event for an industrial asset using an artificial intelligence of things device without the need for historical data.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EL HADJI M SALL/Primary Examiner, Art Unit 2457